Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US PGPub 2019/0088832) in view of Yamakawa et al. US PGPub (2018/0139817)
Claim 1:  Onuma teaches a light emitting device adapted to realize white light, comprising: a first light emitting diode chip emitting light (101) having a first peak wavelength in the range of 400 nm to 420 nm [0109]; a second light emitting diode chip (102) emitting light having a second peak wavelength in the range of 420 nm to 440 nm [0109]; and a wavelength converter (361) covering the first and second light emitting diode chips, the wavelength converter comprising: a blue phosphor (641) having a peak wavelength in the range of 450 nm to 500 nm; a green phosphor having a peak wavelength in the range of 500 nm to 600 nm; and a red phosphor having a peak wavelength in the range of 600 nm to 650 nm, wherein, when a maximum value of a spectral power distribution of the light emitting device or a maximum value of a reference spectral power distribution of black body radiation is 100%, a difference between the spectral power distribution of the light emitting device and the reference spectral power distribution is less than 20% at each wavelength in the wavelength range of 440 nm to 640 nm.  Onuma’s phosphors are in the correct colors but a specific range is not described in addition Onuma does not teach when a maximum value of a spectral power distribution of the light emitting device or a maximum value of a reference spectral power distribution of black body radiation is 100%, a difference between the spectral power distribution of the light emitting device and the reference spectral power distribution is less than 20% at each wavelength in the wavelength range of 440 nm to 640 nm.  Yamakawa teaches an LED covered in phosphors with the appropriate peak ranges [0143] and using their equations one of ordinary skill in the art would be able to calculate a maximum value of a spectral power distribution of the light emitting device or a maximum value of a reference spectral power distribution of black body radiation is 100%, a difference between the spectral power distribution of the light emitting device and the reference spectral power distribution is less than 20% at each wavelength in the wavelength range of 440 nm to 640 nm.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   In addition It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Onuma to have had the peak wavelength ranges and a maximum value of a spectral power distribution of the light emitting device or a maximum value of a reference spectral power distribution of black body radiation is 100%, a difference between the spectral power distribution of the light emitting device and the reference spectral power distribution is less than 20% at each wavelength in the wavelength range of 440 nm to 640 nm as they can be determined by one of ordinary skill in the art by routine experimentation.
Claim 2:  Onuma teaches [0109] a difference between the first peak wavelength of the first light emitting diode chip and the second peak wavelength of the second light emitting diode chip is 10 nm or more.  
Claim 3:  Onuma teaches [0109] the first peak wavelength is in the range of 410 nm to 417.5 nm and the second peak wavelength is in the range of 430 nm to 437.5 nm.  
Claim 4:  Onuma teaches the light emitting device emits light having a color temperature of 5,000 K or more [0335].  
Claim 5:  Onuma teaches the light emitting device emits light having a color temperature of 5,000 K or less [0335].    
Claim 6:  Onuma teaches a third light emitting diode chip emitting light having a third peak wavelength that is longer than the first peak wavelength and shorter than the second peak wavelength [0134].  
Claim 7:  Onuma teaches a blue light emitting diode chip emitting light having a fourth peak wavelength longer than 440 nm [0134].  
Claim 8:  Yamakawa teaches both rendering index and fidelity index of the light emitting device are 95 or more [0081, 0153].  
Claim 9:  Yamakawa teaches the light emitting device has a graphic index in the range of 95 to 105 [0081, 0153].  
Claim 10:  Onuma teaches blue phosphor comprises BAM, aluminate, halophosphate or silicate-based phosphors [0104].  
Claim 11:  Onuma teaches [0109] a lighting apparatus comprising: a base; and a light emitting device disposed on the base, the light emitting device comprising: a first light emitting diode chip emitting light having a first peak wavelength in the range of 400 nm to 420 nm; a second light emitting diode chip emitting light having a second peak wavelength in the range of 420 nm to 440 nm; and a wavelength converter covering the first and second light emitting diode chips, the wavelength converter comprising: a blue phosphor having a peak wavelength in the range of 450 24Attorney Docket No.: 0500V-000025/US nm to 500 nm; a green phosphor having a peak wavelength in the range of 500 nm to 600 nm; and a red phosphor having a peak wavelength in the range of 600 nm to 650 nm, wherein, when a maximum value of a spectral power distribution of the light emitting device and a maximum value of a reference spectral power distribution of black body radiation is 100%, a difference between the spectral power distribution of the light emitting device and the reference spectral power distribution is less than 20% at each wavelength in the wavelength range of 440 nm to 640 nm.  Onuma’s phosphors are in the correct colors but a specific range is not described in addition Onuma does not teach when a maximum value of a spectral power distribution of the light emitting device or a maximum value of a reference spectral power distribution of black body radiation is 100%, a difference between the spectral power distribution of the light emitting device and the reference spectral power distribution is less than 20% at each wavelength in the wavelength range of 440 nm to 640 nm.  Yamakawa teaches an LED covered in phosphors with the appropriate peak ranges [0143] and using their equations one of ordinary skill in the art would be able to calculate a maximum value of a spectral power distribution of the light emitting device or a maximum value of a reference spectral power distribution of black body radiation is 100%, a difference between the spectral power distribution of the light emitting device and the reference spectral power distribution is less than 20% at each wavelength in the wavelength range of 440 nm to 640 nm.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   In addition It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Onuma to have had the peak wavelength ranges and a maximum value of a spectral power distribution of the light emitting device or a maximum value of a reference spectral power distribution of black body radiation is 100%, a difference between the spectral power distribution of the light emitting device and the reference spectral power distribution is less than 20% at each wavelength in the wavelength range of 440 nm to 640 nm as they can be determined by one of ordinary skill in the art by routine experimentation.
Claim 12:  Onuma teaches [0109] the light emitting device is disposed in plural (101, 102) on the base, the plural light emitting devices comprising light emitting devices emitting white light having different color temperatures.  
Claim 13:  Onuma teaches [0109] a difference between the first peak wavelength of the first light emitting diode chip and the second peak wavelength of the second light emitting diode chip is 10 nm or more.  
Claim 14:  Onuma teaches [0109] the first peak wavelength is in the range of 410 nm to 417.5 nm and the second peak wavelength is in the range of 430 nm to 437.5 nm.  
Claim 15:  Onuma teaches [0335] the light emitting device emits light having a color temperature of 5,000 K or more.  
Claim 16:  Onuma teaches [0335] the light emitting device emits light having a color temperature of 5,000 K or less.  
Claim 17:  Onuma teaches [0134] the light emitting device further comprises a third light emitting diode chip emitting light having a third peak wavelength that is longer than the first peak wavelength and shorter than the second peak wavelength.  
Claim 18:  Yamakawa teaches both rendering index and fidelity index of the light emitting device are 95 or more [0081, 0153].  
Claim 19:  Yamakawa teaches the light emitting device has a graphic index in the range of 95 to 105 [0081, 0153].  
Claim 20:  Onuma teaches [0104] the blue phosphor comprises BAM, aluminate, halophosphate or silicate-based phosphors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814